United States Court of Appeals
                     For the First Circuit


No. 04-2079

                      EFRAT UNGAR ET AL.,

                     Plaintiffs, Appellees,

                                v.

         THE PALESTINE LIBERATION ORGANIZATION ET AL.,

                    Defendants, Appellants.


                           ERRATA SHEET

     The opinion of this    Court    issued   on   March   31,   2005   is
corrected as follows:

     On page 37, line 24 through page 38, line 1, replace the
phrase "an aspirational plan for Palestinian statehood" with the
phrase "of a plan for Palestinian statehood — a plan that the
United Nations was unable to implement —"

     On page 38, line 16, delete the word "hortatory"